ICJ_090_OilPlatforms_IRN_USA_1998-05-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 26 MAY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(REPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 26 MAI 1998
Official citation:
Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 26 May 1998,
1 C.J. Reports 1998, p. 269

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 26 mai 1998,
CLS. Recueil 1998, p. 269

 

Sales number
ISSN 0074-4441 N° de vente: 706

ISBN 92-1-070770-2

 

 

 
269

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1998

26 mai 1998

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le vice-président de la Cour internationale de Justice, faisant fonction
de président en l’affaire,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,

Vu l’ordonnance du 10 mars 1998, par laquelle la Cour a prescrit la
présentation d’une réplique de l’Iran et d’une duplique des Etats-Unis
portant sur les demandes soumises par les deux Parties, et a fixé, respec-
tivement, au 10 septembre 1998 et au 23 novembre 1999 les dates d’expi-
ration des délais pour le dépôt de la réplique et de la duplique;

Considérant que, par lettre du 29 avril 1998, lagent de I’Iran a prié la
Cour de reporter au 10 décembre 1998 la date d’expiration du délai pour
le dépôt de la réplique et a indiqué les raisons à l’appui de cette demande;
et considérant que, dès réception de cette lettre, le greffier, se référant au
paragraphe 3 de l’article 44 du Règlement, en a fait tenir copie à l’agent
des Etats-Unis;

Considérant que, par lettre du 13 mai 1998, l’agent des Etats-Unis a
indiqué que son gouvernement ne s’opposait pas à la prorogation de
délai sollicitée par l’Iran, pourvu que le délai fixé pour le dépôt de la
duplique soit, de la même manière, prorogé de trois mois;

Reporte au 10 décembre 1998 la date d’expiration du délai pour le
dépôt de la réplique de l'Iran;

1998
26 mai
Rôle général
n° 90
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 26 V 98) 270

Reporte au 23 mai 2000 la date d’expiration du délai pour le dépôt de
la duplique des Etats-Unis;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-six mai mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d'Iran et au Gouvernement des Etats-Unis d'Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
